Title: To Thomas Jefferson from Clérisseau, 4 December 1787
From: Clérisseau, Charles Louis
To: Jefferson, Thomas



Monsieur
a paris ce 4 Dec. 1787

J’ai l’honneur de vous faire part de la note que vous m’aves demandé. Je me serois fait un honneur de vous la porter et vous aurois expliqué ma note. Je suis de retour a paris, j’attend vos ordres pour me transporter auprès de vous, n’aiant rien tant a coeur que de vous manifester l’empressement que j’ai d’obliger un amateur zelé de ma cher Antiquité.
J’ai l’honneur d’estre tres respectueusement Monsieur Votre tres obeissant serviteur,

Clerisseau

